DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant’s election without traverse of Species B (claims 1-30) in the reply filed on 8/02/2021 is acknowledged.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-30 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Lashinski (US Patent Publication 2004/0153146).
As to claims 1-4, 6-8, 12 and 25-30, Lashinski discloses a method of treating a valve of a heart (Paragraph [0024]) comprising transluminally advancing an elongated and flexible metallic (Paragraph [0116]) annuloplasty structure (40) covered in fabric (Paragraphs [0007] and [0164]) in a linear configuration (Figure 1) (Paragraph [0122]) within a catheter (Figure 3) (Paragraph [0104]), advancing the structure out of the catheter and forming a ring by bringing the ends together to form a D-shaped ring (Paragraph [0007]) and placing the structure against tissue of the annulus (Paragraph [0033]) and anchoring the structure to the tissue (Paragraph [0033]) by deploying a plurality of anchors from inside the structure outward into the tissue (Figure 29) (Paragraphs [0024], [0220]-[0225]).
As to claim 5, Lashinski discloses placing the annuloplasty structure against the tissue is performed by pushing (Paragraph [0104]).
As to claim 9, Lashinski discloses the structure is coaxial with the catheter (Figure 3) (Paragraph [0122]).
As to claims 10 and 11, Lashinski discloses the structure is biased to form a ring (Paragraphs [0115]-[0116]).
As to claims 13 and 14, Lashinski discloses a locking mechanism comprising teeth and indented portions (Paragraphs [0117]-[0118]).
As to claims 15-17, Lashinski discloses, prior to anchoring the device to the tissue, deploying a plurality of anchors (182) through a lateral wall and anchor mounts (184) (Figure 29).
As to claims 18-23, Lashinski discloses anchoring the device at the posterior leaflet and then the anterior leaflet of the mitral valve and adjusting the device (Paragraph [0209]).
As to claim 24, Lashinski discloses articulated segments and deflecting the segments to form a ring (Figure 25).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774